DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 6 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an arrangement for mounting a coil winding on a stator tooth, the arrangement comprising: a mounting element comprising: a first mounting arm for receiving a first stator tooth; and a second mounting arm for receiving a second stator tooth, wherein: the first mounting arm is pivotable relative to the second mounting arm between a first position and a second position; an electrical conductor may be mounted on the first stator tooth and the second stator tooth when the first mounting arm is in the first position relative to the second mounting arm to form a coil winding on the first stator tooth and the second stator tooth; and placing the first mounting arm in the second position relative to the second mounting arm when the conductor has been mounted on the first stator tooth and the second stator tooth allows the first stator tooth and the second stator tooth to be removed from the first mounting arm and the second mounting arm respectively.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination a method for mounting a coil winding on a stator tooth using an arrangement comprising a first mounting arm and a second mounting arm, the method comprising: mounting a first stator tooth on the first mounting arm and mounting a second stator tooth on the second mounting arm, wherein the first mounting arm is pivotable relative to the second mounting arm between a first position and a second position; mounting an electrical conductor on the first stator tooth and the second stator tooth when the first mounting arm is in the first position relative to the second mounting arm to form a coil winding on the first stator tooth and the second stator tooth; and placing the first mounting arm in the second position relative to the second mounting arm when the conductor has been mounted on the first stator tooth and the second stator tooth to allow the first stator tooth and the second stator tooth to be removed from the first mounting arm and the second mounting arm respectively.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/BERNARD ROJAS/Primary Examiner, Art Unit 2837